Exhibit 10.2

--------------------------------------------------------------------------------

 

MILL ROAD CAPITAL, L.P.
TERM NOTE
$4,200,000.00
September 4, 2009



For value received, the undersigned (hereinafter, the “Borrower”) hereby
promises to pay in lawful money of the United States of America in immediately
available funds to the order of Mill Road Capital, L.P., a Delaware limited
partnership with a principal place of business at Two Sound View Drive,
Greenwich, CT 06830 (hereinafter, the “Lender”), at the address of the Lender or
at such other address as the holder hereof may designate, the aggregate
principal sum of Four Million Two Hundred Thousand ($4,200,000.00) DOLLARS or,
if less, the aggregate unpaid principal amount of all advances made by the
Lender to the Borrower, together with all interest accruing thereon, pursuant to
the Term Loan established pursuant to the terms and conditions of a certain Term
Loan Agreement of even date herewith (as from time to time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”) by and among the
Borrower and the Lender. This note (the “Note”) is issued pursuant to the Loan
Agreement and is the “Term Loan Note” as defined therein. Capitalized terms used
herein that are not defined shall have the same meanings assigned to such terms
in the Loan Agreement.  Reference is made to the Loan Agreement, the terms of
which are incorporated herein by reference, for a statement of all of the terms
and conditions under which the Term Loan is made, this Note is delivered and
this Note is to be repaid.  In the event of any inconsistency between the terms
of the Loan Agreement and this Note, the terms of the Loan Agreement shall
govern and control.


Interest shall accrue on the unpaid principal balance of this Note as set forth
in the Loan Agreement.  Interest shall be computed on the basis of a 365- or
366-day year and paid for the actual number of days elapsed.  The entire unpaid
principal balance on this Note and all accrued interest thereon remaining unpaid
shall be immediately due and payable in full in immediately available funds on
the Term Loan Maturity Date. Time is of the essence hereof.


Upon the occurrence and continuance of an Event of Default or after maturity or
after judgment has been rendered on this Note, the unpaid principal balance of
this Note shall accrue interest at a rate as set forth in Section 4.5 of the
Loan Agreement.


The Borrower may prepay this Note, or portions hereof, as provided in the Loan
Agreement, subject to the prepayment provisions set forth therein.


Upon the occurrence and continuance of an Event of Default, all payments,
including any prepayments, shall, at the option of the Lender, be applied first
to the payment of all costs and expenses incurred by the Lender arising out of
the loan transaction evidenced by this Note, which have not been paid or
reimbursed to the Lender, then to accrued interest on the unpaid principal
balance of this Note, and then to the balance on account of the outstanding
principal balance of this Note.


Upon the happening and continuance of any Event of Default, the Lender may (i)
declare the then outstanding principal balance of this Note and all interest
accrued thereon and all applicable late charges and surcharges and all other
liabilities and obligations of the Borrower to the Lender to be immediately due
and payable, or (ii) terminate any obligation of the Lender to


 
 

--------------------------------------------------------------------------------

 
make advances pursuant to the Term Loan under the Loan Agreement, whereupon the
same shall become immediately due and payable without presentment or demand for
payment, notice of non-payment, protest or any other demand or notice of any
kind, all of which are expressly waived by the Borrower, except as otherwise set
forth in the Loan Agreement.  Failure to exercise either or both such options
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent default. Notwithstanding the foregoing, upon the occurrence and
continuance of an Event of Default described in Sections 11.1(f) or (g) of the
Loan Agreement, (A) any obligation of the Lender to advance hereunder shall
automatically terminate and (B) the outstanding principal balance of this Note
and all interest accrued thereon and all applicable late charges and surcharges
and all other liabilities and obligations of the Borrower to the Lender shall
become automatically due and payable without presentment or demand for payment,
notice of non-payment, protest or any other demand or notice of any kind, all of
which are expressly waived by the Borrower.


This Note has been executed and delivered in accordance with the Loan Agreement,
which is incorporated herein by reference and which sets forth further rights of
the Lender and duties of the Borrower and any guarantor, endorser or surety of
any obligation of the Borrower to the Lender with respect hereto. All advances
under the Term Loan made by the Lender to the Borrower and payments of principal
and interest received by the Lender shall be evidenced by notation on the books
and records of the Lender, which shall be conclusive as to the amounts owing to
the Lender pursuant to the Note, absent manifest error; provided, however, that
the failure of the Lender to make any such notation with respect to any advance
or principal or interest payment shall not limit or otherwise affect the
obligations of the Borrower hereunder.


The Borrower agrees to pay all taxes levied or assessed upon the outstanding
principal against any holder of this Note and to pay all costs, including
reasonable attorneys’ fees, costs relating to the appraisal and/or valuation of
assets and all other costs and expenses incurred in the collection, protection,
preservation, defense, or enforcement of this Note or any guaranty of this Note
or in any litigation arising out of the transactions of which this Note or any
guaranty of this Note is a part.


Subject to the sharing provisions of the Loan Agreement and the Subordination
Agreement, the Borrower hereby grants to the Lender a lien, security interest,
and right of set off as security for all of the Borrower’s liabilities and
obligations to the Lender, whether now existing or hereafter arising, upon and
against all the deposits, credits, collateral and property of the Borrower now
or hereafter in the possession, custody, or control of the Lender or any entity
under the control of it or in transit to any of them. Upon the occurrence and
continuance of an Event of Default, the Lender may set off the same or any part
thereof and apply the same to any liability or obligation of the Borrower to the
extent due and owing and regardless of the adequacy of any other collateral
securing the loan evidenced hereby.  TO THE EXTENT PERMITTED BY LAW,  ANY AND
ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE LIABILITIES PRIOR TO EXERCISING ITS RIGHT OF
SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER COLLATERAL OF THE
BORROWER ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.
 

 
-2-

--------------------------------------------------------------------------------

 
 

THE LENDER AND THE BORROWER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS NOTE, ANY DOCUMENT,
INSTRUMENT OR AGREEMENT EVIDENCING, GOVERNING OR SECURING THIS NOTE, INCLUDING
THE AFORESAID LOAN AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY.  THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE LENDER TO ACCEPT THIS NOTE AND ENTER
INTO THE LOAN TRANSACTION EVIDENCED BY THIS NOTE.


THE BORROWER WAIVES ANY RIGHT IT MAY HAVE TO PRIOR NOTICE OF AND A HEARING ON
THE RIGHT OF ANY HOLDER OF THIS NOTE TO ANY REMEDY OR COMBINATION OF REMEDIES
THAT ENABLES SAID HOLDER, BY WAY OF ATTACHMENT, FOREIGN ATTACHMENT, GARNISHMENT
OR REPLEVIN, TO DEPRIVE BORROWER OF ANY OF THE COLLATERAL, AT ANY TIME PRIOR TO
FINAL JUDGMENT IN ANY LITIGATION INSTITUTED IN CONNECTION WITH THIS NOTE.


All agreements between the Borrower and the Lender are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
of maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Lender for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term “applicable law” shall mean the law in effect as
of the date hereof; provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then this Note
shall be governed by such new law as of its effective date.  In this regard, it
is expressly agreed that it is the intent of the Borrower and the Lender in the
execution, delivery and acceptance of this Note to contract in strict compliance
with the laws of the State of New York from time to time in effect.  If, under
or from any circumstances whatsoever, fulfillment of any provision hereof at the
time performance of such provision shall be due, shall involve transcending the
limit of such validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity, and if
under or from circumstances whatsoever the Lender should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance evidenced hereby and not to the payment of interest. This provision
shall control every other provision of all agreements between the Borrower and
the Lender.


In accordance with the Loan Agreement, the Lender shall have the right to grant
to one or more financial institutions (each, a “Participant”) participating
interests in the Lender’s obligation to lend hereunder and/or any or all of the
loan held by the Lender hereunder.  In the event of any such grant by the Lender
of a participating interest to a Participant whether or not upon notice to the
Borrower, the Lender shall remain responsible for the performance of its
obligations hereunder and the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
hereunder.  The Lender may furnish any information concerning the Borrower in
its possession from time to time to prospective
 

 
-3-

--------------------------------------------------------------------------------

 
 

Participants, provided that the Lender shall require any such prospective
Participant to agree in writing to maintain the confidentiality of such
information in accordance with the Loan Agreement.


The Borrower waives diligence, demand, presentment for payment, notice of
nonpayment, protest and notice of protest, and notice of any renewals or
extensions of this Note, and all rights under any statute of limitations, and
agrees that the time for payment of this Note may be extended by the Lender in
accordance with the terms of the Loan Agreement, without impairing the
Borrower’s liability hereon, and the Borrower further consents to the release of
all or any part of the security for the payment hereof at the discretion of the
Lender in accordance with the provisions of the Loan Agreement and the
Subordination Agreement, or the release of any party liable for this obligation
without affecting the liability of the other parties hereto. Any delay on the
part of the Lender in exercising any right hereunder shall not operate as a
waiver of any such right, and any waiver granted for one occasion shall not
operate as a waiver in the event of any subsequent default.


If any provision of this Note shall, to any extent, be held invalid or
unenforceable, then only such provision shall be deemed ineffective (and then
only to the extent of such ineffectiveness) and the remainder of this Note shall
not be affected.


This Note shall bind the heirs, executors, administrators, successors and
assigns of the Borrower and shall inure to the benefit of the Lender, its
successors and assigns.


 [Remainder of page intentionally left blank; signature page to follow.]


 
-4-

--------------------------------------------------------------------------------

 
 
This Note is executed as a sealed instrument and shall be governed by and
construed in accordance with the laws of the State of New York.


WITNESS:
 
BORROWER:
               
Physicians Formula, Inc.
 
Print Name:
                               
By:
/s/ Jeffrey Rogers      
Name: 
Jeffrey Rogers
     
Title:
President
 


 

--------------------------------------------------------------------------------